Citation Nr: 1729481	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left cubital tunnel syndrome, to include as secondary to a lumbar spine disability.

2.  Entitlement to service connection for right cubital tunnel syndrome, to include as secondary to a lumbar spine disability.

3.  Entitlement to a rating higher than 20 percent prior to April 8, 2013, and a rating higher than 40 percent since April 8, 2013, for degenerative disc disease of the lumbar spine (lumbar spine disability), to include an earlier effective date for the 40 percent rating.

4.  Entitlement to a compensable rating prior to April 8, 2013, and a rating higher than 10 percent since April 8, 2013, for radiculopathy of the left leg, to include an earlier effective date for the 10 percent rating.

5.  Entitlement to a rating higher than 10 percent for radiculopathy of the right leg.

6.  Entitlement to an initial rating higher than 70 percent for persistent depressive disorder with anxious distress, to include an earlier effective date for the date of service connection.

7.  Entitlement to an effective date earlier than May 1, 2015, for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and May 2016 rating and Decision Review (DRO) decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The May 2014 rating decision, in pertinent part, increased the rating from 20 percent to 40 percent, for a lumbar spine disability, effective from April 8, 2013; increased the noncompensable (zero percent) rating to 10 percent for radiculopathy of the left leg, effective from April 8, 2013; continued a 10 percent rating for radiculopathy of the right leg; and denied service connection for bilateral cubital tunnel syndrome.
The May 2016 DRO decision granted service connection for persistent depressive disorder with anxious distress evaluated as 70 percent disabling effective from May 1, 2015, and awarded a TDIU effective May 1, 2015.  In a May 2016 notice of disagreement, the Veteran disagreed with the 70 percent rating and effective date assigned for the grant of service connection for the psychiatric disorder and the effective assigned for the award of a TDIU.  In May 2016, the RO certified the claim for an earlier effective date for the award of a TDIU without issuing a Statement of the Case (SOC) addressing these matters and as such, these matters are addressed in the remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for bilateral cubital tunnel syndrome, pursuant to 38 U.S.C.A. § 1151 as a result of a June 2012 lumbar spine surgery, has been raised by a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claims for an initial rating higher than 70 percent for persistent depressive disorder with anxious distress, to include an earlier effective date, and an earlier effective date for the award of a TDIU, as stated in the Introduction, a May 2016 DRO decision granted service connection for the psychiatric disorder evaluated as 70 percent disabling effective from May 1, 2015, and awarded a TDIU effective May 1, 2015.  In May 2016, the Veteran expressed disagreement with the 70 percent rating and effective date assigned for the grant of service connection for the psychiatric and the effective date assigned for the award of a TDIU.  The RO has not issued a SOC which addressed these issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to an initial higher rating for a psychiatric disorder, to include an earlier effective date for the grant of service connection, and an earlier effective date for the award of a TDIU, must be remanded for additional action.

With regard to the claims for service connection for bilateral cubital tunnel syndrome; an increased rating for a service-connected lumbar spine disability, to include an earlier effective date; a higher rating for a left leg disability, to include an earlier effective date; and a higher rating for a right leg disability, in his February 2016 substantive appeal the Veteran requested to appear before the Board at a Video Conference hearing.  However, a hearing has not been scheduled.

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104 (a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103 (a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to an initial higher rating for a psychiatric disorder, to include an earlier effective date for the grant of service connection, and an earlier effective date for the award of a TDIU.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board, and the RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Oakland, California.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




